Citation Nr: 0921078	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-27 735	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for a chronic bilateral 
ankle disability.

4.  Entitlement to service connection for a dental disorder, 
to include residuals of dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984; from February 1986 to January 1992; and 
December 2000 to May 2002.  He has additional periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from two decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
Specifically, this appeal arises, in part, from an April 2004 
decision, which denied the veteran's claims for service 
connection for a back disorder and bilateral carpal tunnel 
syndrome.  The veteran filed a timely Notice of Disagreement 
(NOD) regarding these claims in August 2004 and, 
subsequently, in June 2005, the RO provided a Statement of 
the Case (SOC).  In August 2005, the veteran filed a timely 
substantive appeal to the Board and, in April 2006, the RO 
provided a Supplemental Statement of the Case (SSOC).  The 
appeal also arises, in part, from a January 2005 decision, 
which denied the veteran's claims for service connection for 
bilateral ankle and dental disorders.  The veteran filed a 
timely Notice of Disagreement (NOD) in August 2005 and, 
subsequently, in March 2006, the RO provided a Statement of 
the Case (SOC).  In April 2006, the veteran filed a timely 
substantive appeal to the Board.   

A review of the evidence shows that a February 1984 service 
treatment record includes a notation of a four-inch 
laceration of the veteran's right thigh, incurred during 
service while crossing barbed wire.  The veteran's last 
service medical examination of record indicates the existence 
of a three-inch scar on the veteran's right thigh.  The Board 
finds that the record raises a claim for service connection 
for a scar of the right thigh.  This matter is referred to 
the RO for appropriate action.  

The veteran did not request a Board hearing.  

The issue of service connection for a dental disorder 
(including residuals of dental trauma) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Although a December 1991 service medical examination 
indicated findings of pain and crepitation in the lumbar 
region, subsequent examinations of the back in September 1998 
and November 2000 were normal; and there is no competent 
evidence of a nexus between a current claimed back disorder 
and any incident of or finding recorded during service. 

2.  Although a December 1991 service medical examination 
indicated findings of pain and crepitation of the wrists, 
September 1998 and November 2000 examinations of the upper 
extremities were normal; carpal tunnel syndrome was not 
diagnosed until more than 12 years after the abnormal in-
service findings and there is no competent evidence of a 
nexus between a current diagnosis of a disability of either 
wrist, to include carpal tunnel syndrome and any incident of 
or finding recorded during service. 

3.  Although a December 1991 service medical examination 
indicated findings of pain and crepitation of the ankles, 
September 1998 and November 2000 examinations of the lower 
extremities were normal, a chronic disability of either 
ankle, to include arthritis, was not diagnosed until more 
than 12 years after the abnormal in-service findings and 
there is no competent evidence of a nexus between a current 
diagnosis of a disability of either ankle and any incident of 
or finding recorded during service.




CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
either ankle be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002& Supp. 2008).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  The VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance the VA will provide to a claimant 
who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify The VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds a June 2003 notice letter, regarding the 
veteran's claims for service connection for a back disorder 
and bilateral carpal tunnel syndrome, and an August 2004 
notice letter, regarding the claim for service connection for 
a bilateral ankle impairment, substantially satisfied the 
provisions of 38 U.S.C.A. § 5103(a).  In these letters, the 
veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that the VA would seek to provide; 
and information and evidence the claimant was expected to 
provide. 

The Board notes that these notices did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that since service 
connection is not warranted for the claims decided herein, 
any question as to the assignment of a rating or effective 
date are moot.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b. Duty to Assist  

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence of record indicates 
that the VA acquired the veteran's service treatment records 
relating to his periods of active duty.  The only service 
treatment records relating to his National Guard active duty 
for training (ACDUTRA) or inactive duty for training 
(INACDUTRA) are reports of examinations in September 1998 and 
November 2000.  The RO made unsuccessful attempts to locate 
any additional records that might be available relating to 
the National Guard service.  The veteran is not alleging any 
particular incident during these latter brief periods of 
service (e.g., injury) that is linked to any of the 
disabilities at issue.  His primary contention is that the 
disabilities at issue are due to injuries sustained during 
his first two periods of service (ending in January 1992) and 
it is apparent that the service treatment records for those 
periods of service are in the claims file.  Under these 
circumstances, there is no further duty to obtain the 
veteran's service treatment records; additional attempts to 
obtain these records would be futile.  See 38 C.F.R. § 
3.159(c)(2).  

The Board notes that, in response to inquiries by the RO 
concerning the location of any missing service treatment 
records, the veteran responded in an April 2006 statement, 
indicating that, due to recurring back injuries, he was 
hospitalized for a week in Panama; was hospitalized for 10 
days at Fort Ord, California; and put on quarters for a week 
in Germany.  The Board notes that the veteran did not provide 
sufficient information (such as dates, names of physicians or 
hospital facilities) that would allow the RO to search for 
any documents regarding this claim.  Because the record does 
not indicate that the veteran was stationed overseas in any 
of the locations listed above between 2000 and 2002 and Fort 
Ord, California closed in September 1994, the Board assumes 
that the medical record is complete for all the locations 
listed in the April 2006 statement.  The veteran was made 
aware that his service treatment records may be incomplete; 
of the need to provide information regarding treatment; and 
was represented by a Veterans' Service Organization that was 
also aware of this requirement.  Because the veteran has not 
offered sufficient information that would allow a further 
search to be conducted, and in view of the unsuccessful 
attempts to obtain additional records that have already been 
made, the Board finds that such a search would be futile.  In 
addition, with regard to the lack of sufficient information 
regarding the alleged in-service treatment, to include 
approximate dates, the duty to assist is not a one- way 
street.  That is, the veteran cannot passively wait for 
assistance in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, the Board will proceed with this appeal 
with the evidence in the record.

As will be explained in more detail below, having reviewed 
the claims file, the Board notes that the veteran was 
provided with a VA medical examination to determine the 
nature of his current ankle disorder and there is no 
competent evidence suggesting a nexus between a disability of 
either ankle and service.  The veteran had back, wrist and 
ankle complaints during service in the early 1990s but there 
is no subsequently dated medical evidence or competent 
opinion of a diagnosis of any of the disabilities at issue 
until more than 12 years after his second period of active 
duty was completed in January 1992, which is significant 
because the veteran alleges injuries incurred during his 
first two periods of active duty resulted in his current 
back, wrist and ankle disabilities.  Two National Guard 
examinations in September 1998 and December 2000 were 
negative for any pertinent abnormal findings and there is no 
competent evidence to support a causal link between any of 
the disabilities at issue and service.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. §§ 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background

The evidence of record in this matter consists of service 
treatment records, VA medical records, and statements from 
the veteran.  

Before reviewing the evidence, the Board notes the veteran's 
service treatment records indicate extensive treatment for 
neck and knee disorders.  As noted above, service connection 
is in effect for cervical spine (neck) and bilateral knee 
disabilities.  A claim relating to a cervical spine or knee 
disorder is not on appeal.  

On a July 1981 service enlistment medical examination, the 
examiner noted no abnormalities.  On the veteran's 
contemporaneous report of his medical history, he noted that 
he had not had any disorders, except for a possible "trick" 
or locked knee.

On a February 1983 service treatment record, an examiner, 
reviewing an X-ray of the veteran's right wrist and hand, 
noted no bone or joint abnormality.  An additional February 
1983 service treatment record indicated that the veteran 
complained of ankle pain.  An X-ray of the left ankle 
indicated that the veteran had a normal ankle.  

On a service treatment record, dated October 1984, the 
veteran indicated that he did not wish to have a medical 
discharge examination.  The medical examiner indicated, on 
the same record, that he had reviewed the veteran's previous 
service treatment records and determined that an examination 
was unnecessary.  On an October 1984 service medical 
examination form, the examiner noted no abnormalities.  On 
the veteran's contemporaneous report of his medical history, 
he noted that he had once or now had swollen or painful 
joints, due to pain in his right knee and a dislocation of 
the right patella; and right foot pain.

The veteran's service medical entrance examination, for the 
period of service from February 1986 through January 1992, is 
not included in the file.  However, on the veteran's December 
1991 service discharge medical examination, the examiner 
noted that the veteran had pain and crepitation in his ankle, 
wrists, and lumbar spine.  On a contemporaneous report of his 
medical history, the veteran noted that he had lower back 
pain; and pain and crepitation in the ankles and wrists.  

On a September 1998 National Guard enlistment medical 
examination, the examiner noted no abnormalities.  On the 
veteran's contemporaneous report of his medical history, he 
noted that he had not had any disorders.  

On a November 2000 National Guard enlistment medical 
examination, the examiner noted no abnormalities, except for 
a scar on the right thigh; a laparoscopic scar; and defective 
vision.  On the veteran's contemporaneous report of his 
medical history, he noted that he had not had any disorders, 
except gall bladder trouble and gallstones.  

Upon a February 2004 post-service private medical record, the 
veteran reportedly stated that he first experienced numbness 
and tingling in both arms and hands in 1982.  He also 
reported a history of neck pain with a burning sensation 
after being thrown out of a jeep in August 1982.  After 
physical examination, the diagnosis was mild to moderate 
right carpal tunnel syndrome, and borderline mild left carpal 
tunnel syndrome.  

A February 2004 VA medical examination diagnosed the veteran 
with bilateral carpal tunnel syndrome.

A report of a November 2004 VA medical examination shows that 
the veteran stated that he believed that years of marching, 
running, and carrying heavy packs had worn down his knees and 
ankles.  He indicated that his ankles frequently "popped," 
especially in the morning.  The right ankle felt as though 
the lateral ankle was unstable and very painful.  The pain 
would last for about thirty minutes.  Physical examination of 
the ankles found no redness, heat, or swelling.  No 
crepitation or popping with ankle motion was present at the 
time of examination.  Dorsiflexion of each ankle was limited, 
with the primary limiting factor being stiffness.  The 
pertinent clinical diagnosis was degenerative arthritis of 
both ankles.  However, an additional November 2004 VA medical 
record includes the results of an X-ray examination of the 
ankles performed the same day as the medical examination, 
which was reported as normal.

In an August 2005 statement, the veteran recalled that in 
late 1982 or early 1983, he was in a jeep accident, which 
resulted in his being thrown from the vehicle.  He stated 
that he was strapped down for four days to minimize movement; 
and put on light duty for over 120 days.  He believed that he 
originally hurt his back during this incident and noted that 
most medical treatment he received at the time was for his 
back.  He remembered that his back gave way in 1986, while he 
was loading ammunition.  He also stated that he hurt his back 
while swimming in Panama in 1990.  He stated that he fell 
during service and received treatment for his wrists and 
shoulder.  He indicated that his wrists and arms bothered him 
during service; and that he believed that his service caused 
carpal tunnel syndrome.

In an April 2006 statement, the veteran reported that he 
sought treatment in service for his ankles and was advised 
that nothing was wrong.  He believed that he injured his 
ankles while performing duties, such as running, during 
service and that his current ankle problems were 
continuations of the same problems.  

III.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition to the periods of active duty noted in the 
Introduction to this decision, the veteran had additional 
service with the National Guard.  Active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2008).  ACDUTRA includes 
full- time duty performed for training purposes by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(3) (2007).  Presumptive periods do 
not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA or for disability as the 
result of an injury incurred or aggravated during inactive 
duty for training (INACDUTRA).  38 U.S.C.A. § 101(2), (24); 
106; 38 C.F.R. § 3.6(a).   

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

IV.  Analysis  

a.  Back disorder.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a back or thoracolumbar spine disorder.  The 
veteran claims that he had back problems, arising from a 
vehicle accident in 1982, with periodic recurrences 
throughout service.  Service connection was granted for 
degenerative joint disease of the cervical spine (neck) on 
the basis that it was linked to an in-service motor vehicle 
accident in 1982; that disability is currently rated 10 
percent and is not at issue.  While the veteran's service 
treatment records, including the service medical examinations 
and the veteran's reports of his medical history, do not 
include any notation regarding a vehicle accident, given the 
RO's finding regarding the cervical spine, the Board does not 
dispute the occurrence of the motor vehicle accident in 1982.  
On the veteran's December 1991 service discharge medical 
examination, the examiner noted that the veteran had pain and 
crepitation in his lumbar region.  However, subsequent 
National Guard examinations in September 1998 and November 
2000 do not include any notation regarding a back injury or 
disability.  On the contrary, these latter examinations 
included normal clinical examinations of the musculoskeletal 
system.  The veteran has not submitted any post-service 
medical evidence indicating complaints or treatment for any 
back problems.  Moreover, the Board notes that the veteran 
has not submitted any layperson's account describing symptoms 
of a back disability since service.  

The Board finds that the only evidence supporting the 
veteran's claim is the December 1991 service medical 
examination indicating that the veteran experienced pain and 
crepitation in his back and his lay statements regarding 
continuity of back symptomatology.  However, the subsequent 
September 1998 and November 2000 medical examinations noted 
that the veteran's musculoskeletal system was normal.  The 
record does not include any corroborative evidence indicating 
a continuity of symptomatology after the back findings were 
reported in December 1991 through the present.  Although some 
of the veteran's service treatment records after November 
2000 may be missing, such records could not be located and in 
any event, the veteran's statements indicate that several 
back injuries and treatment for residuals of same occurred 
during his earlier service (prior to his discharge from his 
second period of active duty in January 1992).  In addition, 
given the normal examinations in September 1998 and November 
2000, it is apparent that any manifestations of a back injury 
that the veteran may have had prior to his discharge from 
service in January 1992 must have been acute and transitory 
in nature and resolved rather than representing the onset of 
a chronic back disability.  See 38 C.F.R. § 3.303(b).  With 
respect to the gap in time between the abnormal in-service 
back findings, specifically pain and crepitation, and any 
subsequent diagnosis of a back disability, the Court of 
Appeals for Veterans Claims has held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive. See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In this case, such negative evidence weighs 
against the veteran's claim. 

In summation, the Board finds that while a December 1991 
service medical examination indicated a finding of pain and 
crepitation of the back or lumbar spine, September 1998 and 
November 2000 service examinations were normal.  A chronic 
back disability was not diagnosed over the many years that 
have elapsed since the veteran's separation from active 
service in January 1992 and there is no competent evidence of 
a nexus between a current diagnosis of a back disability and 
any incident of or finding recorded during service.  Under 
these circumstances, service connection for a back 
disability, to include residuals of a back injury, is not 
warranted.

b.  Bilateral Carpal Tunnel Syndrome.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral carpal tunnel 
syndrome.  The veteran claims that he fell during service, 
hurting his arms and wrists.  In a February 1983 service 
treatment record, a clinician, referring to an X-ray 
examination of the veteran's right wrist and hand, noted no 
bone or joint abnormality.  In the veteran's December 1991 
service discharge medical examination, the examiner noted 
pain and crepitation in the wrists.  However, subsequent 
National Guard medical examinations in September 1998 and 
November 2000 revealed normal wrists.  It was not until 
February 2004 that a VA medical examination diagnosed 
bilateral carpal tunnel syndrome.  

The Board notes that the service treatment records are devoid 
of a diagnosis of a chronic disability of either wrist, to 
include carpal tunnel syndrome.  Aside from the fact that 
September 1998 and November 2000 examinations showed that the 
veteran's upper extremities (including wrists) were normal, 
the record does not include any evidence indicating 
continuity of wrist symptomatology since crepitation and pain 
were reported in December 1991 other than the veteran's own 
statements.  The gap of time of between in-service abnormal 
wrist findings (pain and crepitation, which is not a 
diagnosis) and the first post-service medical evidence of a 
diagnosis of a wrist disability (bilateral carpal tunnel 
syndrome) is, in itself, significant and it weighs against 
the appellant's claim.  Maxon, supra.     
In view of the foregoing, the Board finds that service 
connection for a disability of either wrist is not warranted.

c.  Ankle disorder.  The Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for a bilateral ankle disorder.  The veteran 
indicated having pain in his left ankle in February 1983, but 
an X-ray examination at that time was normal and no diagnosis 
was recorded.  In the veteran's December 1991 service 
discharge medical examination, the examiner noted ankle pain 
and crepitation.  However, subsequent service medical 
examinations in September 1998 and November 2000 included a 
normal clinical evaluation of the veteran's lower 
extremities, including the ankles.  A November 2004 VA 
physical examination diagnosed the veteran with degenerative 
arthritis of the ankles, but an X-ray examination at that 
time did not confirm arthritis.  More importantly, this 
initial diagnosis of a bilateral ankle disability was 
recorded many years after the veteran's December 1991 
discharge examination, when the only abnormal in-service 
ankle findings were noted.  As with the other two 
disabilities addressed in this decision, with respect to such 
negative evidence, the fact that there is no record of any 
complaint, let alone treatment, involving either ankle for 
many years weighs against the claim.  Maxon, supra. 

In view of the foregoing, the Board finds that service 
connection for a disability of either ankle is not warranted.

Lay Evidence

With regard to the veteran's contentions that he has current 
back, bilateral wrist and bilateral ankle disabilities that 
are linked to in-service trauma, he can attest to factual 
matters of which he had first-hand knowledge, to include 
sustaining an injury and experiencing pain in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a layperson, he is not competent to make medical 
conclusions.  That is, his statements regarding the diagnosis 
and etiology of the disabilities at issue are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise to 
provide an opinion on the diagnosis or causation of such 
conditions.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 
(1994).

Doctrine of Reasonable Doubt  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims for service connection must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49, 56.


ORDER

Service connection for a back disorder is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for bilateral ankle disorder is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for a dental disorder, to include residuals of 
dental trauma.  38 C.F.R. § 19.9 (2007).  

The regulation pertinent to service connection of dental 
conditions for treatment purposes is 38 C.F.R. § 3.381(2008), 
which provides as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter. (b) The rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
the line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war. (c) In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered. 
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service. (d) The following principles apply 
to dental conditions noted at entry and treated during 
service: (1) Teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 180 days or 
more of active service. (2) Teeth noted as filled at entry 
will be service- connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service. (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service. However, new caries that 
developed 180 days or more after such a tooth was filled will 
be service-connected. (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service. (5) Teeth noted at entry as non-restorable 
will not be service-connected, regardless of treatment during 
service. (6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during service. 
(e) The following will not be considered service- connected 
for treatment purposes: Calculus.

A May 1984 service treatment record reflects that the veteran 
underwent treatment for his teeth, and a fracture of tooth 
number 9 was noted at that time and the veteran alleges that 
he sustained an injury to his mouth while on active duty.  
Under such circumstance and with consideration of the 
Veteran's claim of current dental disability, the Board 
determines that there is a duty to provide a VA dental 
examination that includes an opinion regarding the contended 
causal relationship between current dental disability and 
service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§§ 3.159(c)(4); 3.381 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2007).

2.  The veteran should be scheduled for a 
VA dental examination to determine the 
nature and etiology of any current chronic 
dental disorder that may be present.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.

After reviewing the claims file, to 
include the service treatment and dental 
records and examining the veteran, the 
examiner should respond to the following:

Please provide an opinion as to whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
any dental malady that is currently 
present, to include involving tooth 
number 9, is due to any incident of 
service, to include alleged trauma.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

In addressing the above issues, the 
examiner is requested to explain the 
medical rationale for any conclusions and 
discuss any relevant service and post- 
service treatment records.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


